Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 22, 2018

                                     No. 04-18-00372-CR

                                  Aundrea Edward MATHIS,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 9, Bexar County, Texas
                                  Trial Court No. 555225
                         Honorable Walden Shelton, Judge Presiding


                                        ORDER

       A supplemental clerk’s record containing the trial court’s amended certification of
defendant’s right of appeal has been filed. We reinstate this appeal on the active docket of the
court. We order appellant’s brief due July 23, 2018.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2018.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court